             Case 19-32713 Document 903 Filed in TXSB on 11/18/19 Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                           ENTERED
                                                                                                                11/18/2019
                                                             )
    In re:                                                   )    Chapter 11
                                                             )
    BRISTOW GROUP INC., et al.,1                             )    Case No. 19-32713 (DRJ)
                                                             )
                                     Debtors.                )    Jointly Administered
                                                             )
                                                             )    Re: Docket Nos. 768 and 859

     ORDER DENYING SCHUMACHER CARGO LOGISTICS, INC.’S MOTION FOR
     RELIEF FROM STAY AND MOTION FOR EXCEPTION TO PLAN INJUNCTION


             Upon Motion for Relief from Stay and Motion for Exception to Plan Injunction [Docket

No. 768] (the “Motion”) by Schumacher Cargo Logistics, Inc. seeking relief from the automatic

stay and exception to the Plan Injunction and the objection [Docket No. 859] (the “Objection”) of

the above-captioned debtors and debtors in possession (collectively, the “Debtors”) to the Motion;

and it appearing that the Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334; and it appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it

appearing that venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and good

and sufficient notice of the Motion and Objection having been given and no other or further notice

of either being necessary; and upon the hearing conducted before the Court on October 30, 2019,

to consider the Motion (the “Hearing”); and upon the record made at the Hearing, the evidence

considered and admitted at the Hearing, and the decision reached at the conclusion thereof; and




1
  The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd., and
Bristow Equipment Leasing Ltd. The corporate headquarters and the mailing address for the Debtors listed above is
3151 Briarpark Drive, Suite 700 Houston, Texas 77042.



                                                         1
        Case 19-32713 Document 903 Filed in TXSB on 11/18/19 Page 2 of 2




upon all of the prior proceedings had herein; and good and sufficient cause appearing therefore; it

is hereby


       ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The Motion, and all relief sought therein, is hereby DENIED in its entirety.

       2.      The terms and conditions of this Order are effective immediately upon entry.

       3.      This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation or interpretation of this Order.


      Signed: November 18, 2019.
 Dated: __________, 2019
        Houston, Texas                                ____________________________________
                                                      DAVID  R. JONES
                                                      DAVID R.STATES
                                                      UNITED    JONES BANKRUPTCY JUDGE
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                  2
